Case: 19-12392    Date Filed: 09/10/2020   Page: 1 of 2



                                                       [DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                     FOR THE ELEVENTH CIRCUIT
                         _____________________
                              No. 19-12392
                          Non-Argument Calendar
                         _____________________

                D.C. Docket No. 2:00-cr-00347-LSC-JHE-1


UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

versus

MARIO ANTON LEE,

                                                           Defendant-Appellant.

                         _____________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                         _____________________

                             (September 10, 2020)

Before JORDAN, NEWSOM, and LUCK, Circuit Judges.

PER CURIAM:
                Case: 19-12392        Date Filed: 09/10/2020      Page: 2 of 2



       Mario Lee, proceeding pro se, appeals from the district court’s order granting

his motion for reduction of sentence under 18 U.S.C. § 3582(c)(2) based on

Amendment 782 to the Sentencing Guidelines. We affirm.

       The district court concluded that Amendment 782 made Mr. Lee – who was

originally sentenced to 105 years in prison – eligible for a sentence reduction, and

that his amended guideline range was 360 months to life imprisonment. The district

court granted the § 3582(c) motion and sentenced Mr. Lee to 360 months in prison.

       The arguments Mr. Lee presents on appeal – which were not raised below and

are subject to plain-error review – are foreclosed by binding precedent. First, Mr.

Lee argues that he should have had a hearing, but a district court is not required to

hold a hearing on a § 3582(c) motion. See United States v. Caraballo-Martinez, 866
F.3d 1233, 1249 (11th Cir. 2017). Second, Mr. Lee seeks to attack his conviction

and prior sentencing determinations, but such challenges are not cognizable through

a § 3582(c) motion. See United States v. Bravo, 203 F.3d 778, 780 (11th Cir. 2000);

United States v. Fair, 326 F.3d 1317, 1318 (11th Cir. 2003).*

       AFFIRMED.




_________
*We deny Mr. Lee’s request to recall the mandate in his 2002 criminal appeal, and motion for oral
argument. We grant Mr. Lee’s motion to amend the reply brief.

                                               2